FILED
                                                                 United States Court of Appeals
                                                                         Tenth Circuit

                                                                      September 23, 2011
                        UNITED STATES COURT OF APPEALSElisabeth A. Shumaker
                                                                          Clerk of Court
                                       TENTH CIRCUIT


 CHUKWUMA E. AZUBUKO,

                Plaintiff-Appellant,

 PRECIOUS OKEREKE,

                Plaintiff,

           v.                                                  No. 11-5071
                                                    (D.C. No. 05-CV-00034-JHP-SAJ)
 UNIVERSITY OF MASSACHUSETTS;                               (N.D. Oklahoma)
 DORCHESTER DISTRICT COURT OF
 MASSACHUSETTS,

                Defendants-Appellees.


                               ORDER AND JUDGMENT*


Before O’BRIEN, McKAY, and TYMKOVICH, Circuit Judges.


       After examining Plaintiffs’ brief and the appellate record, this panel has

determined unanimously that oral argument would not materially assist in the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This

case is therefore ordered submitted without oral argument.

       In 2005, Plaintiffs initiated this civil action against the University of Massachusetts


       *
         This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
and the Dorchester District Court. The action was dismissed by the district court for

failure to pay the required filing fees, and we dismissed Plaintiffs’ appeal for lack of

prosecution. Nearly five years later, Plaintiffs filed a motion for relief, which the district

court denied. Their subsequent motion for a three-judge panel was likewise denied. This

appeal followed.

       We see no error in the district court’s denial of Plaintiffs’ post-judgment motions,

and we therefore AFFIRM that court’s rulings. Plaintiffs’ motion to proceed in forma

pauperis on appeal is DENIED.


                                                    ENTERED FOR THE COURT


                                                    Monroe G. McKay
                                                    Circuit Judge




                                              -2-